 609BakerMine Services,Inc.,d/b/a Coppinger Ma-chinery Service,Inc.andShopmen's Local No.715 of the International Association of Bridge,Structural and Ornamental Iron Workers andCoppinger Machinery Service Employees Orga-nization,Party in Interest.Case 9-CA-2120228 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 16 August 1985 Administrative Law JudgeDavid L. Evans issued the attached decision. TheRespondent filed exceptions and a supportingbrief.'The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.2The judge found that the Respondent violatedSection 8(a)(2) and (1) of the Act by dominatingand interfering with the formation and administra-tion of the Coppinger Machinery Service Employ-eesOrganization (CMSEO), by giving effect to acollective-bargaining agreement between CMSEOand the Respondent, and by contributing financialand other support to CMSEO. The Respondentcontends that the judge erred in these findings be-cause the complaint does not allege that the Re-spondent committed unfair labor practices bydominating and interfering with the formation oradministration of CMSEO or by maintaining a col-lective-bargainingagreement with CMSEO. TheRespondent further contends that these matterswere not litigated at the hearing. The Respondentalso contends that it did not unlawfully contributefinancial or other support to CMSEO. We findmerit in the Respondent's contentions.The complaint alleges in pertinent part that theRespondent unlawfully "rendered aid, assistanceand support to CMSEO" by:iThe General Counsel has filedamotion to strike the attachments(Apps A, B, and C) to theRespondent'sbriefThemotion is granted onthe groundsthat these appendiceswerenot admitted into evidence at thehearingand thereforeare not partof the recordin thisproceedingWenote that considerations of these documents would deny the parties theopportunityfor voir dire and cross-examination and would violate theBoard's Rules SeeSec 102 45(b) ofthe Board'sRules and RegulationsS Freedman Electric, Inc,256 NLRB 432 fn 1 (1981),Today'sMan,263NLRB 332 (1982)2TheRespondent has requested oral argumentThe requestisdeniedas the record,exceptions, and brief adequately present the issues and thepositionsof the parties(a)Paying members of CMSEO's negotiat-ing committee for time spent negotiating thecollective-bargaining agreement.(b) Printing and providing ballots at its ownexpensetoCMSEO for the conducting ofelections.(c)Allowing CMSEO to conduct,and unitemployees to participate in, elections duringworking hours without loss of pay.(d)Giving advice to the CMSEOnegotiat-ing committee during negotiations.(e)Meeting directly with employees to en-courage that they ratify the collective-bargain-ingagreementwhich it negotiatedwithCMSEO.It is evident that this complaint does not allegeas unlawful domination in the formation or admin-istration of CMSEO and does not allege that theRespondent's recognition of CMSEO or its execu-tion and maintenanceof a collective-bargainingagreement with CMSEO violated the Act. On thecontrary, at the outset of the hearing, counsel fortheGeneral Counsel expressly represented to thejudge and to the Respondent that the GeneralCounsel wasnotalleging that the Respondent un-lawfully established or dominated CMSEO. Indeed,in response to the Respondent's comments regard-ing the limited scope of the complaint, the judgenoted for the record that "I'm not going to litigateestablishment" and noted further that the complaintalleged only unlawful assistance in certain respectswithin the 10(b) period as set forth above.33The parties had the followingdiscussion at the hearingJUDGE EVANS You didn'tallege establishment hereMR VERST (Counsel for the General Counsel) No I'm attemptingto clarify it, for the CourtIt'sgoingto be verybrief, the back-ground at the Middlesboro, Kentucky facility, and thefactthatwhile this Employer "may have benevolently" applied the Bluefieldcontract to the Middlesboro, they never-the Middlesboro, Ken-tucky never voted on it and never ratified it, et ceteraAs a matter of fact, from 1979 through 1983 their-while-well,letme back up Through '69, from '69 through '78, there was in op-eration at the Middlesboro, Kentucky facility, Judge, an employeeassociation known as the Employees AssociationNow, that employee association ceased to exist on or about '78,and did not exist from '78 through '83 That becomes important be-cause it's our position that in April of 1984 this Employer revived,on its own,and designated the reoccurrence of that committee forbargaining purposesThat goes directly to the unlawful assistance,Your HonorJUDGE EVANS It would go to establishmentMR VERST Well, establishment initially, but, unlawful assistancein that they formed it, they designated it, they selected it, and theynegotiated with itMR LAWSON (counsel for Respondent) That hasn't been alleged,Your Honor What has been alleged-JUDGE EVANSIthasn'tbeen alleged Ifitwere, it would be out-side of 10(b)MR VERST And, we're not seeking-JUDGE EVANS. No I'm not going to litigate establishment279 NLRB No. 85 610DECISIONS OFNATIONALLABOR RELATIONS BOARDNotwithstanding the scope of the matters allegedin complaint that were limited to specific forms ofassistance and supporttoCMSEO,and the asser-tionsmade at the hearing by the General Counselregarding the matters to be litigated,the judge con-cluded that "the limited nature of the pleadings"was immaterial.Accordingly, the judge found thatthe Respondent unlawfully dominated CMSEO inits formation and administrationand by the execu-tionof a collective-bargaining agreementwithCMSEO. Contrary to the judge, we find that theparameters of the complaint and the discussion ofthe parties at the hearing regarding the matters tobe litigated are critical in determining whether weare empowered to address the question whetherthe Respondent dominated CMSEO.We agree with the Respondent that the issue ofthe Respondent's purported domination in the for-mation and administration of CMSEO and in theexecutionof a collective-bargainingagreementwith CMSEO is not properly before the Board be-cause(1) the matter was not raised in the com-plaint;(2) the matter was not put in issue at thehearing; and (3) the General Counsel and the judgeeffectively assured the Respondent that "establish-ment" of CMSEO was not to be litigated. In thesecircumstances, it is evident that the Respondentwas never advised of any need to present evidencepertaining to its purported domination of CMSEO4either in its formation or administration and thatthese matters were not fully litigated.5 According-ly,we reverse the judge's findings that the Re-spondent unlawfully dominated and interfered withthe formation and administration of CMSEO andunlawfully gave effect to a collective-bargainingagreementwith CMSEO.We now turn to the allegations pleaded in thecomplaint and litigated at the hearing. In doing sowe shall, of course, address these issues not fromthe judge's erroneous threshold estimation, basedon his findings of unlawful domination, that theRespondent's conductwas directed toward "aunion [that] has such spurious origins as CMSEOhas here," but instead from the recognition that noallegation properly has been raised or litigated thatthe formation or administration of CMSEO wasspurious or unlawful.The complaint, as set forth above, alleges fivespecific instances of unlawful aid, assistance, and4The Respondent presented no evidence pertainingto the formation,recognition,or administrationof CMSEO It is not forus to speculatewhat evidence, if any,may have beenpresentedif these matters had beenpleaded andfully litigated5See, a g,Marathon LeTourneau Co,256 NLRB 350 (1981),ElectricalWorkers IBEW Local 1186 (Honolulu NECA),264NLRB 712 fn 3(1982)The cases cited by thejudge at fn10 of his decision are inappo-site inasmuch as the judge'sfindings are based on mattersthat clearlywere not fullylitigatedsupport. The judge found that the Respondent didnot unlawfully give advice to the CMSEO duringnegotiations,6but concluded that theRespondentviolatedSection 8(a)(2) and(1) by paying CMSEOnegotiatingcommittee members fortime spent ne-gotiatingacollective-bargainingagreement; byprintingand providing ballots to CMSEO at itsown expense for the conducting of elections; by al-lowing CMSEO to conduct, and unit employees toparticipatein, electionsduring working time with-out loss of pay; and by meeting directly with em-ployees toencouragethem to ratify a collective-bargaining agreementnegotiated with CMSEO.7The record reveals that between 1 April and 17August 1984, the Respondent's vice president AllenD.CoppingermetwithCMSEO'snegotiatingcommitteeon several occasionsfor the purpose ofnegotiatinga collective-bargainingagreement. Thecommitteemembers were paid their customarywages during negotiationsand duringcommitteemeetingspreceding negotiations.It is undisputedthat Coppinger regularly announced over the Re-spondent's loudspeaker system that CMSEO com-mittee meetingswere about to be conducted. Therecord further reveals that employees attendedmeetingswith Coppinger during working hourswithout loss of pay to discuss the pendingnegotia-tions.Further,it isclear that the Respondent pre-pared and provided ballots used to ratify the agree-ment negotiated with CMSEO and paid employeestheir customary wages during time spent in partici-pating inthe ratification election.As a general rule, the Board examines the aggre-gation of facts presentedto it in assessing allega-tions of unlawfulassistance.Janesville Products Di-vision,240 NLRB 854 (1979). We conclude that thefactsin this casedo not establish that the Respond-ent engaged in acts of unlawful assistance.The use of company time and property in conec-tionwith collective-bargaining negotiations doesnot per se establish unlawful assistance. CoamoKnittingMills,150 NLRB 579, 582 (1964). On thecontrary,we have recognized generally that per-mitting the use of company time and property insuch circumstances "serve[s] to permit an other-wise legitimate labor organization to perform itsfunctions for the benefit of all concerned more ef-fectivelythanotherwisemight be the case."Sunnen Products,189 NLRB 826, 828 (1971).Similarly,we have held that permitting an em-ployee committee to hold biweekly meetings onpaid time and on company premises to prepare for6No exceptions were filed to the dismissal of this allegation7The judge also found unlawful the Respondent's practice of announc-ing over its loudspeaker system that CMSEO committee meetings wereto be held at certain times and places COPPINGER MACHINERY SERVICE611meetingswithmanagement, to conduct stewardclasses on company property with partial pay foremployees involved, and to conduct elections onpaid time do not violate Section 8(a)(2).HesstonCorp.,175 NLRB96 (1969).It is also well settledthat an employer, in addition to paying committeerepresentatives for time spent on union committeebusiness,permissiblymay shoulder the cost ofprinting a collective-bargaining agreement.LadishCo., 180 NLRB 582 (1970).Finally, we discern no impropriety under Section8(a)(2) for an employer, as here, to meet with em-ployees in cooperation with the employees' bar-gaining representative for the purpose of discussingthe bargaining process, or to inform employees ofimpending union committee meetings.In short, in the absence of probative evidencedemonstrating the absence of an arm's-length rela-tionship between employer andunion,properly liti-gated at the hearing,8 we can only construe the ac-tivities by the Respondent alleged to be unlawful ascooperation of a ministerial character growing outof an amicable labor-management relationship. Ac-cordingly, we shall dismiss the complaint in its en-tirety.sistanceand support to Coppinger Machinery ServiceEmployees Organization (CMSEO or the Committee).On 18 October Respondent filed its answer to the com-plaint; it admits jurisdiction and the status of certain su-pervisors, but it denies the commission of any unfairlabor practices. A trial of this matter was conducted byme on 5 and 6 March 1985 in Middlesboro, Kentucky.Subsequent to the trial the General Counsel and Re-spondent filed briefs which have been carefully consid-ered.On the entire record,includingmy observation of thedemeanor of the witnesses, and after careful consider-ation of the briefs filed by Respondent and the GeneralCounsel, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Kentucky corporation which main-tainsan office and plant in Middlesboro, Kentucky,where it is engaged in the business of repair and distribu-tionof parts for mining machinery. During the 12months preceding issuance of the complaint, Respondentperformed services valued in excess of $50,000 in Statesother than the State of Kentucky. Therefore, Respondentisnow, and has been at all times material, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.ORDERThe complaintis dismissed.8Duquesne University,198 NLRB 891 (1972), andH & H Plastics MfgCo, 158 NLRB 1395 fn 3 (1966), cited by the fudge,are distinguishableInDuquesneunlawful support,domination, and interference with the ad-ministrationof the employees' committee specificallywere alleged in thecomplaint and litigated at the hearingInH if H,the complaint allegedunlawfuldomination and the parties litigated the manner in which theemployer controlledthe operationsof the employeescommittee In theinstant case,these mattersneither werealleged as violative nor litigatedat the hearingDamon W. Harrison Jr.andEdward C. Verst, Esqs.,forthe General Counsel.Mark M. Lawson, Esq. (White, Elliott & Bundy),of Bris-tol,Virgina, for the Respondent.Alan Killion,of Middlesboro, Kentucky, for the Party inInterest.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. On 28August 19841the instant charge under Section 8(a)(2)and (1) of theNational LaborRelationsAct was filed byShopmen's Local No. 715 of theInternationalAssocia-tion of Bridge,Structuraland Ornamental IronWorkers(theCharging Party).Complaint on the charge wasissued on11October;italleges that Baker Mine Serv-ices,Inc., d/b/a CoppingerMachinery Service,Inc. (Re-spondent)has violated the Act byrendering unlawful as-iAll dates are in 1984 unless otherwise specifiedII.LABORORGANIZATIONS INVOLVEDAs admittedor stipulatedby Respondent, the Charg-ing Partyand CMSEO are, and havebeen at all timesmaterial,labor organizationswithin themeaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's Middlesboro plant, which is the subjectof the complaint,isoneof two established by the Cop-pinger family. The first was founded in 1942 in Bluefield,West Virginia; the Middlesboro plant was founded in1967. In 1981 Baker Mine Services, which is located inBridgeville, Pennsylvania, acquired both plants. Allen DCoppingerIII is vicepresident of Respondent and plantmanager oftheMiddlesboroplant.Coppinger reports toWally Harkness, president of Baker Mine Services.From 1969 to 1979 employees at the Bluefield plant,through anorganizationalso named "Coppinger Machin-ery Service Employees Organization," negotiated succes-sive agreementswith the Coppinger management. Theseagreementswere collectively called the "Blue Book."During that decade the provisions of the Blue Bookwere placed into effect at the Middlesboro plant eventhough the employees at Middlesboro had no say in thenegotiations.The Blue Book was not in effect at eitherplant after 1979 and thereis noevidence of the existenceof a "Coppinger Machinery Service Employees Organi-zation" after that year, either at Middlesboro or Blue-field, until the events of this case.Employee Alan Killion testified that on 1 April whilehe was welding, he was approached by Coppinger whoasked him if he would serve on "the Committee." Killion 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not reply at firstWhile he was standing there,saying nothing, Coppinger added, "the men need somekind [of] representation." Killion testified that after thislast remark by Coppinger he agreed to serve on theCommittee by saying, "I guess so."2 Killion testified thatthe reason that he "stalled" before replying to CoppingerwasBecause I [had] been on it before, and it was ahassle all the way around, from the men, from thecompany, the whole-you know, it was a problem.Killion testified that he found out later in the day thatGeorge McDowell and Mike Hansard had been appoint-ed to the Committee also. McDowell did not testify.Hansard testified that Coppinger also asked him to serveon the Committee. Hansard first stated he did not knowif he would; he stood there for "a few minutes" and thenagreed to serve.At the start of the trial Coppingerwas called as an ad-verse witness by the General Counsel.3 Hansard and Kil-lionwere present when Coppinger testified. Coppingeradmitted that he did, in fact, appoint Killion, McDowell,and Hansard to a committee, but he testified that he onlytold the men that it would be a "safetycommittee." Han-sard and Killion were called to testify after Coppinger.They categorically denied that Coppinger told them thattheCommittee would be only a safety committee. Infact, they denied that safety was mentioned at all. As itturned out, the Committee which was appointed by Cop-pinger negotiatedan agreementwhich covered all theemployees' terms and conditions of employment, safetybeing only one.It isabsolutely incredible that a commit-tee which was appointed by management to be a "safetycommittee" could have negotiated on any other term orcondition of employment if it had not been manage-ment's intention that it do so. Negotiations by Coppingerand Harkness, as will be discussed infra, clearly showthatmanagement's intent wasto establish a committeewhich would represent employees on all aspects of em-ployment. For this reason, and becauseit isunlikely thatHansard and Killion testified untruthfully against Cop-pinger whom they had just heard make the safety com-mitteeclaim,4 and because of the more credible demean-or of the employees, I discredit Coppinger's testimonythat he intended to, and did, appoint only a safety com-mittee.The following day Coppinger posted a notice on aplant bulletin boardstating thatKillion,Hansard, andMcDowell were the employees' "committee."5 Thenotice stated that McDowell and Hansard were the em-ployee representatives for the machine shop and that Kil-lionwas their representative for the welding shop. Tendays after this notice posting, Coppinger conducted ameeting of all employees. He testified that at that meet-2The Tr 142, 1 24,erroneously excludes the word"not " It is accord-ingly corrected to read that Killion testified that"Iwas still not too en-thused "3Respondent did not present a defense,rather, it rested on a motion todismiss at the close of the General Counsel's case in chief4 SeeGeorgiaRug Mill,131 NLRB 1304 (1961)5The text ofthe notice was not offered into evidenceing he againtold the employees that McDowell, Han-sard, and Killion were "members of the Committee."Coppinger disclaimed memory of anything else discussedat the meetingand no one else testified on the point.On 25 April Harkness, president of Baker Mine Serv-ices,and John Walsh, another corporate officer fromBridgeville, came to the Middlesboro plant to meet withthe employees. Neither Harkness nor Walsh testified.Coppinger testified that Harkness and Walsh were therein response to an employee request that someone fromthe Bridgeville headquarters come to discuss job securityand Respondent's financial situation in view of the take-over of Coppinger by Baker. Harkness and Walsh con-ducted two separatemeetingsof the employees; neithermeeting wasattended by Coppinger. Killion testified thatduring themeetingsHarkness discussed employees' se-niority,Blue Book rules and regulations, the possibilityof a wage increase, and "just other shop problems."Harkness told the employees to write down their ques-tions andsuggestionsand give them to the committeemembers, and they, in turn, would talk to Coppingerabout them. (Killion further testified that employees didbring questions and problems to the Committee, althoughnot in writing, and the Committee thereafter presentedthem to Coppinger in a subsequent series of meetings )After Harkness and Walsh met with the employees, theymet with Coppinger. According to Coppinger the pur-pose of the meeting was to bring him "up to date onwhat was generally discussed between [Harkness] andemployees "Between 27 April and 6 August Coppinger met withtheCommittee on eight different dates for periods ofone-half to 4 hours for a total of 18 hours During thesemeetings employee questions and grievances and allother terms and conditions of employment, includingwages, were discussed by Coppinger and the CommitteeWhile thesemeetingswere going on, Coppinger keptHarkness informed about the progress of the negotia-tions.On 26 July Harknessagaincame to the Middlesboroplant and presented a complete contract proposal to theCommittee for the purposes of discussion After meetingwith the Committee, Harkness met with the employeesand distributed copies of the Respondent's proposalLater in the day the Committee took a ratification vote;by show of hands the employees voted to reject the pro-posal.The next day, 27 July, Killion notified Coppinger thatthe employees had rejected the proposal principally be-cause they did not like the seniority provisionsAfter this report from Killion, Coppinger informedHarkness of the employees' rejection and the reasons foritHarkness prepared a new contract proposal and sent itto Coppinger for review by the Committee. Coppingerconducteda one-half-hour meeting on 6 August at whichtime he went over the proposal with the Committee.After this meeting Coppinger met with the employeesand explained the new proposal and the effect of thechanges which had been made. The employees told Cop-pinger,essentially,thatwhat they really wanted werethe seniority provisions of the 1979 Blue Book. Accord- COPPINGER MACHINERY SERVICEing to his testimony, when calledas an adverse witnessby the General Counsel, Coppinger told the employeesthat "there weresome time constraints" but they shouldtakewhatever time they needed to discuss the variousproposals before they took another ratification vote.'The employees and Coppingeragreed thatanother ratifi-cation vote would be taken on 13 August at an hour tobe announced that day Coppinger testified that on 13August he let the Committee know that he could not bepresent for the voting,and it was"mutually agreed" todelay the ratification votemeeting until14 August.On 14 August Coppinger met with the employees forpurpose of taking anotherratificationvoteCoppingertestified that he first explained to the employees that theseniority proposal had been changed to be the equivalentof the 1979 Blue Book. After thisexplanationhe stayedwhile the employees discussed whether to allow one em-ployee to vote on behalf of his brother who was absentbecause ofillnessThe employees voted to allow theworking brother to cast the ballot for the sick one. Paperballots,which were prepared in Respondent's office,were used to take the second ratification vote. The ballotstated simply "yes"and "no."The ballots were markedand the vote was 18 to 15 in favor of acceptance of theproposalLater that afternoon Coppinger was notified by tele-gram that the Charging Party was seeking toorganizehis employees. There is no evidence that Coppingerknew of any organizing effort by the Charging Partybefore this point, although the General Counsel did seekto introduce evidence of anorganizationaleffort by an-other union at the Bluefield plant.On 16 August Coppinger and Respondent's vice presi-dent in charge of finances, Bob Posey, met withHansardand McDowelland signed the agreementwhich was tobe effective from 1 September 1984 to 31 August 1986.7The agreement is 23 pageslong; itcovers all aspects ofthe employment relationship;' and it was stipulated thatithas been in effectall the time since its signing.All of the above-describedmeetingsbetween the Com-mittee andmanagement,and the employeesand manage-ment,were on paid time for the employees. Additionally,the Committee met with employees on four different oc-casions between 8 May and 20 June for periods of one-half hour to 2-1/2 hours. These meetings, which werefor the purpose of communicating questions,grievances,and explanations of proposals, were also on paid time forthe committee members and other employees. Finally,Respondent paid for atleastone 4-hour meeting inwhich the committee members met only with themselvesfor the purpose of reviewing proposals and counterpro-posalsAccording to Killion,in lateApril or early May, atone ofthe meetingsof thecommitteemembers and theemployees, one employeemade the suggestionthat thesThe General Counsel argues that the "time constraints" referred toby Coppinger were the possibility that the Charging Party might file apetition for election at any time However,this is pure speculation asthere is no evidence that Respondent knew of the Charging Party's orga-nizational efforts until 14 August as discussed, infraKillion signed it on 20 August after he returned from a tripCertain provisions of the contract will be discussed below613Committee should be "impeached"and an outside unionshould be sought to help the employees.On this sugges-tionKillion stopped the proceedings, acknowledged thatthe Committee had not been elected, and asked for avote of confidence. By show of hands, the employeespresent voted that the Committee should continue nego-tiating.Killion testified that during the day following thevote of confidence he informed Coppinger of the results.Killion did not testify as to how many employees werepresent for the "impeachment" vote.Killion acknowledged that at no time before the con-tractwas executed did the CMSEO have any constitu-tion, bylaws, or other governing rules of procedure; theemployees paid no dues, and the CMSEO had no treas-ury or any other financial resources; and it met only onRespondent's premises on time paid for by Respondent.Killion was not asked if the CMSEO collected dues orhad a treasury after the contract was signed However,Killion appeared as representative for CMSEO; presum-ably, if that organization, after the contractwas signed,started to collect dues and had acquired a treasury, oradopted a constitution or bylaws, he would have broughtitout.The structure and functions of CMSEO were in-cluded in the contract signed on 14 August, as discussed,infra.Analysis and ConclusionsSection 8(a)(2) of the National Labor Relations Actdeclares that it is an unfair labor practice for an employ-er "to dominate or interfere with the formation or ad-ministration of any labor organization or to contribute fi-nancial or other support to it." Respondent admits thatthe Committee is a labor organization; and the only issueexpressly drawn by the pleadings is whether Respondent"furnished financial or other support to the Committee."However, while it is not alleged as a violation, an em-ployer's appointing its employees' representatives anddictatingwhat form their representation will take is theessence of domination and interference with formation ofa labor organization,9 and the Board will not ignore thisblatant violation of the Act dust because of the limitednature of the pleadings. 10This year we celebrate the 50th anniversary of the pas-sage of National Labor Relations Act. After 50 years itseems a little late in the century to be required to say so,but Congress has determined that it is employees, andnot employers, who should decide who collective-bar-gaining representatives will be and what form representa-tion will take. Here, Coppinger took it upon himself' i to9See citations below10 SeeFremontMfgCo,224 NLRB597 (1976),enfd 558 F 2d 889(8th Cir 1977),Homemaker Shops,261 NLRB 441,442 in 5 (1982), enfdenied724 F 2d335 (6thCir 1984)See alsoCrown Zellerbach Corp.,225NLRB911 (1976),Alexander'sRestaurant,228 NLRB 165(1977), enfd586 F2d 1300 (9th Cir1978), andPace Oldsmobile,256 NLRB 1001(1981), enfd 681F 2d 999 (2d Cir 1982)i iThere was no initiative among the employees to establish,or rees-tablish,a representational plan at Middlesboro Indeed, as their testimo-nies indicate,bothKillion and Hansard were reluctant to accept their ap-pointments by Coppinger 614DECISIONSOF NATIONALLABOR RELATIONS BOARDdecide that there would be two representatives from ma-chine shop and one from the welding shop. Then henamed the committee members, giving the employees novoice in the selection. Nor was there any limit then12placed on the duration of the appointments. That is,without any voice in the matter, and in direct contraven-tion of the Nation's labor policies as expressed in theAct, the employees were "stuck" with Coppinger's deci-sion of how many and who the representatives would be,and for how long they would represent them.The survival of the "impeachment" vote ismeaning-less.The structure and composition of the Committeehad already been established by Respondent, and the em-ployees would not, without Board remedy, feel free toargue with Respondent's choice. Moreover, assuming theimpromptu "impeachment" vote was some kind of ex-pression of free employee sentiment, there is no evidencethat the vote was by a majority of the unit employees.That is, there is no evidence that the Committee has everrepresented a majority, unassisted or otherwise, of Re-spondent's employees, and there is no evidence that itrepresented anything except Respondent's choice for theemployees' collective-bargaining representative.Appointing the representatives of employees is the es-senceof employer domination, and interference in theformation of a labor organization, under Section 8(a)(2)of the Act.Sound Technology Research,221NLRB 496(1975),Divigard Baking Co.,153 NLRB 363 (1965), enfd.367 F.2d 389 (2d Cir. 1966);Modern Plastics Corp.,155NLRB 1126 (1965), enf. denied on other grounds 379F.2d 201 (6th Cir. 1967);DennisonMfg. Co.,168 NLRB1012 (1967), enfd. 419 F.2d 1080 (1st Cir 1969);St.Joseph Lead Co.,171NLRB 541 (1968);M-W Education-al Corp.,223 NLRB 495 (1976). Evensuggesting to em-ployees that they select a certain number of representa-tives from their ranks, and stating that the employerwould deal with such representatives, is unlawful inter-ference in the formation of a labor organization. C & WLektra-Bat Co., 232NLRB 776 (1977),Rideout MemorialHospital,227 NLRB 1338 (1977);Clapper'sMfg.Co., 186NLRB 324 (1970), enfd. 458 F 2d 414 (3d Cir. 1971);Rupp Industries,217 NLRB 385 (1975);MillerMaterialsCo., 244 NLRB 496 (1979).The contract negotiated by the Committee, asCMSEO,13 is further evidence of domination by Re-spondent. In the first place, the structure of the Commit-tee, the length of the terms of the committee members,and the methods for selecting successors were establishedin the contract;a maximumof six members, nominatedby "respective departments," were to serve 12-monthterms,afterwhich elections were to be conducted,14 andtheCommittee is required to hold a meeting once amonth. Being the product of negotiations, no change inthe structure or operation of CMSEO could be made12 This was later "negotiated" with the Committee13Therewas no testimonyon how "the Committee" came to assumethe name of"Coppinger Machine Service Employees Organization " Thiswas also the name of the labor organizationwhichnegotiatedthe expiredBlue Books at the Bluefield plant,as mentioned above14Also,in blatantviolation of any committee member's Sec 7 right torefrain fromunion or concerted activity, the contractmandatesthat theold committeemust serve until the new committee takes office "without Respondent's consent. This is a fundamental ele-ment of domination." Additionally, committee memberswere to be "from" each department; therefore, eachmember of the Committee had to be an employee. Thus,the Employer had the authority to dissolve the Commit-tee, or at least dilute its effectiveness, by exercising thepowers of discharge and transfer. This factor has beenheld to be evidence of domination when the originalstructure of the labororganizationwas suggested by anemployer, 16 when an employer appointed certain indi-viduals to represent certain areas in a plant, 17 or whenthe contract establishes internal election and voting pro-cedures. 18 All of these factors are present herein; there-fore, in these circumstances, Respondent's powers of dis-charge and transfer constitute further evidence of itsdomination of CMSEO.Domination is reflected by other provisions of the con-tract as well The grievance procedure requires individ-ual presentation of grievances at the first two steps19with no assistance by CMSEO. The seniority provisionsof the contract give Respondent the unilateral right todecide if employees are "qualified" for jobs, a factorwhich nullifies seniority rights in case of layoff. Thesalary provisions of the contract give Respondent the un-fettered right to pay above negotiated wage increases, aninvitation to favoritism and discrimination. And the man-agement rights clause gives the Respondent opened-ended rights to perform "proper functions not specifical-ly listed herein."These contractual provisions constitute a textbook ex-ample of the harm that is done when an employer selectsitsemployees' negotiators; that is, an employer is notlikely to select negotiators who are effective from theemployees' point of view, and that is what happenedhere.At minimum, the 16 August contract reflects lessthan arm's-length bargaining, and its provisions compelthe conclusion that Respondent has dominated the Com-mittee in the "bargaining" process as well as in its origi-nal formation.Finally, the Board has viewed the power to postponemeetings as an indiciaof domination. SeeFamco, Inc.,158 NLRB 111 (1966). Here, the most important meetingtheCMSEO could ever conduct, the final ratificationmeeting,was postponed for 1 day for the sole reasonthat Coppinger could not attend. If a union cannot con-duct a ratification vote without the presence of the topmanagementofficial in the plant, it is "dominated" inany, and every,senseof the wordFor thesereasons,and on the authorities cited aboveand a multitude of other cases on the point, I find andconclude that Respondent has dominated CMSEO and15 SeeModern Plastics,supra16Clapper'sMfg Co ,supra17 Fire Alert Co,182 NLRB 910 (1979)15Modern Plastics Corp,supra19 Consistent with this requirement is a rule established at art III, Sec4(c) that employeesmusttake their grievances to their foreman ratherthan discuss them with their fellow workers Of course,maintaining rulesprohibiting employees from discussing their terms or conditions of em-ployment, or grievances about such terms or conditions, is a blatant vio-lation of Sec 8(a)(1)Jeanette Corp,217 NLRB 653 (1975) COPPINGER MACHINERY SERVICEhas interfered with its formation, and I shall order Re-spondent to disestablish that labor organization.However, even if a remedy based on Respondent'sdomination of CMSEO is not permissible because of thelimited nature of the pleadings, the actions of Respond-ent in creating the Committee and negotiating a contractwhich memorializes that domination are relevant back-ground for appraisal of the support allegations which arecontained in the complaint.20The complaint alleges that Respondent "rendered aid,assistance and support" to CMSEO by the following actsand conduct.(a)Payingmembers of CMSEO'snegotiatingcommittee for time spent negotiating the collective-bargaining agreement(b) Printing and providing ballots at its own ex-pense to CMSEO for the conducting of elections.(c)Allowing CMSEO to conduct,and unit em-ployees to participate in, elections during workinghours without loss of pay.(d)Giving advice to the CMSEO negotiatingcommittee during negotiations.(e)Meeting directly with employees to encour-age them to ratify the collective-bargaining agree-ment which it negotiated with CMSEO.There is no evidence that Respondent gave any"advice," as that term is usually used in case law, toCMSEO during the negotiations. Violations have beenfound where advice involves selecting an attorney, howto fight an unassisted union, or other such strategicalmattersHere,however, the General Counsel onlyargues that the Respondent gave advice at two points:the first was Coppinger's once telling the Committee thata proposal for a 22-percent wage increase would not bewell received by Baker's management in Pennsylvaniaand that the proposal should be reduced; the second wasCoppinger's meeting with employees to explain Respond-ent'sproposals. Presumably, if the employees, throughthe Committee or otherwise, were going to ask for any-thing they were going to ask for more money. The re-sponse to their 22-percent request was no more than onebargaining agent telling another bargaining agent that hisprincipalwould probably not accept a proposal. Thisamounts to a prediction rather than "advice" on a courseof action and does not constitute a violation in and ofitself.Also, the meetings with employees to explain Re-spondent's proposals constituted campaigning among theemployees, and will be dealt with below, but it was not"advice," as such, to the Committee Therefore,I shallrecommend that this allegation of the complaint be dis-missedThe matters of payment to committee members for ne-gotiating time, printing and providing ballots for the rati-fication of the vote, and paying committee members and20 Instructive areDuquesneUniversity,198 NLRB 891 (1972),andH &H PlasticsMfg Co,158 NLRB 1395 fn 3 (1966),enfd 389 F 2d 678 (6thCir 1968)In both these cases establishment and domination occurredoutside the limitations period of Sec 10 (b) of the Act and could not bemade the basis for independent findings,however, such evidence wasused as background to demonstrate the violative nature of the supportwhich otherwisewouldhave been viewed as permissible cooperation615employees for time spent meeting with each other, andtime spent conducting the ratification vote fall within theinstruction ofDuquesne University,supra.2tIt is true, asRespondent points out in its brief, that this type of con-duct is normally considered no more than innocuous co-operation. However, as was the case inDuquesne Univer-sity,wherea union hassuch spurious origins as CMSEOhas here, the "cooperation" has a more pernicious effect.The employees know they are not working, and theyknow that "their" committee is not workingbut gettingpaid. They further know that they are being asked to donothing more than acquiesce in what their employer hassponsored. Therefore, what would be viewed by the em-ployees as "cooperation" if the Committee had legitimateorigins is viewed as part of an employer-sponsored, un-lawful, process. However, even if CMSEO had had le-gitimate origins, the payments to the committee membersand employees constitute an unlawful element of supportand control.When there are no dues, no membership re-quirements, no constitution, bylaws, or charter, andwhen employees are paid for meeting with their employ-er and "their" representatives, the labororganization inquestion has no real existence apart fromits creating em-ployer; and by such monetary disbursements the labororganization is illegally supported (and dominated) bythe employer. SeeClapper'sMfg.Co, supra, and casescited therein. Therefore, the payment for time spent ne-gotiating,meeting with the employees, and ratifying acontract, and the furnishing of ballots herein constituteunlawful acts of assistance to a labor organization in vio-lation of Section 8(a)(2) of the Act, as I find and con-clude.There is no testimony thatCoppingerexpresslyurgedemployees to vote for ratification. However, as the Gen-eralCounsel argues in the brief, there was no purposefor Coppinger'smeetingwith the employees on 6 and 14August if the appearances were not to persuade the em-ployees to vote for ratification. This was effectiveassist-ance to CMSEO. Once the contract was ratified, the as-sistedUnion had a putative contract to assert as a bar toany effort by a legitimate union to obtain a Board-con-ducted electionTherefore, I agree with the GeneralCounsel that Coppinger's presence at these ratificationmeetingsconstituted further acts of support within themeaning of Section 8(a)(2) of the Act.Finally, another element of support of CMSEO wasRespondent's practice, as Coppinger admitted, of an-nouncing over the loudspeaker system that committeemeetingswith employees were to be held at certain timesand places.22 Such announcements clearly demonstratedto all employees that Respondent sponsored and ap-proved of the Committee and what it was doing. Assuch, these announcements constitute another element ofassistanceand support of CMSEO in violation of Section21 See alsoSt.Joseph Lead Co,supra,Ampex Corp,168 NLRB 742(1967), enfd 442 F 2d 82 (7th Cir 1971),Farmers Energy Corp,266NLRB 722 (1983), enfd 730 F 2d 1098 (7th Cir 1984)22Althoughthis particular practicewas not specificallyincluded inthe complaint as an element of Respondent's unlawful support,it is clear-lywithin the purview ofthe pleadingsand properly the subject of find-ings and conclusions herein SeeCrown Zellerbach Corp,supra,Alexan-der'sRestaurant,supra,andPace Oldsmobile,supra at fn 10 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(2)of the Act.KaiserFoundationHospitals,223NLRB 322 (1976).CONCLUSIONS OF LAW1.Respondent is engaged in commerce,and theCharging Party and the Coppinger Machine Service Em-ployees Organization are labor organizations within themeaning of the Act.2.By dominating and interfering with the formationand administration of Coppinger Machine Service Em-ployeesOrganization and contributing financial andother support to the labor organization,and by givingeffect to the agreement executed 16 August 1984 by andbetween Respondent and the labor organization, Re-spondent has violated Section 8(a)(2) and(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEent described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(2) and (1) oftheAct,Ishall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policesof the Act.Because ithas been found that Respondent has dominated,aswellas assisted,the Coppinger Machine Service EmployeesOrganization,Ishall also recommend that Respondentcompletely disestablish the labor organization at itsMiddlesboro,Kentucky facility.[RecommendedOrderomitted from publication.]Respondent's activities set forth in section III, above,occurring in connection with the operation of Respond-